          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 1 of 13



 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada Bar No. 11479
     DAVID ANTHONY
 3   Assistant Federal Public Defender
     Nevada Bar No. 7978
 4
     david_anthony@fd.org
 5   BRAD D. LEVENSON
     Assistant Federal Public Defender
 6   California Bar No. 166073
     brad_levenson@fd.org
 7   TIMOTHY R. PAYNE
     Assistant Federal Public Defender
 8   Ohio Bar No. 0069329
     tim_payne@fd.org
 9   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
10   (702) 388-6577
     (702) 388-5819 (Fax)
11

12
     Attorneys for Zane M. Floyd

13
                              UNITED STATES DISTRICT COURT
14
                                   DISTRICT OF NEVADA
15

16   ZANE M. FLOYD,

17               Plaintiff,                      Case No._______________
                                                 (To be Supplied by Clerk)
18         v.

19   CHARLES DANIELS, Director, Nevada
     Department of Corrections; HAROLD           PLAINTIFF’S MOTION FOR
20   WICKHAM, NDOC Deputy Director of            DISCLOSURE OF METHOD OF
     Operations; WILLIAM GITTERE,                EXECUTION
21   Warden, Ely State Prison; WILLIAM
     REUBART, Associate Warden at Ely State      (DEATH PENALTY CASE)
22   Prison; DAVID DRUMMOND, Associate
     Warden at Ely State Prison; IHSAN           EXECUTION WARRANT SOUGHT
23
     AZZAM, Chief Medical Officer of the State   BY THE STATE FOR THE WEEK
24
     of Nevada; DR. MICHAEL MINEV, NDOC          OF JUNE 7, 2021
     Director of Medical Care, DR. DAVID
25
         Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 2 of 13



 1   GREEN, NDOC Director of Mental Health
     Care, LINDA FOX, NDOC Director of
 2   Pharmacy; JOHN DOES I-XV, NDOC
     execution team members,
 3
                 Defendants.
 4

 5

 6        DATED this 16th day of April, 2021.

 7                                               Respectfully submitted
                                                 RENE L. VALLADARES
 8                                               Federal Public Defender

 9
                                                 /s/ David Anthony
10                                               DAVID ANTHONY
                                                 Assistant Federal Public Defender
11

12                                               /s/Brad D. Levenson
                                                 BRAD D. LEVENSON
13                                               Assistant Federal Public Defender
14

15
                                                 /s/ Timothy R. Payne
                                                 TIMOTHY R. PAYNE
16                                               Assistant Federal Public Defender

17

18

19

20

21

22

23

24

25

                                             2
          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 3 of 13



 1                              POINTS AND AUTHORITIES

 2                                   I. INTRODUCTION
 3
           The State of Nevada, through the Clark County District Attorney Office’s
 4
     April 14, 2021 filing in state court requesting a Second Supplemental Warrant of
 5
     Execution, seeks to execute Zane Floyd during the week commencing June 7, 2021.
 6
     The State, however, does not have the means to carry out the execution in
 7
     compliance with its own execution protocol. The current execution protocol calls for
 8
     a three-drug lethal injection procedure in which the drugs midazolam, fentanyl and
 9
     cisatracurium are to be sequentially injected intravenously into Floyd’s body. It is
10
     apparent from various accounts, including those from state officials positioned to
11

12   know, that the State does not have the drugs needed to carry out this procedure.

13   Zane Floyd therefore requests this Court issue an order requiring Defendants to

14   disclose the method by which it intends, in less than one month from the date of

15   this motion, to carry out his execution.

16                       II.   APPLICABLE LEGAL STANDARDS
17         Floyd is entitled to this information pursuant to his instant 42 U.S.C. § 1983
18
     Complaint and his rights under the United States Constitution. He has a
19
     constitutional right to be executed humanely and to not suffer through an
20
     excruciating execution.
21
           A.     Eighth Amendment
22
           The Eighth Amendment protects inmates from execution methods that pose a
23
     substantial risk of causing cruel pain and suffering if another available method
24
     would significantly reduce the risk. See Bucklew v. Precythe, 139 S. Ct 1112, 1125,
25

                                                 3
          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 4 of 13



 1   1129 (2019). For this protection to have effect, inmates must be able to challenge

 2   critical aspects of their own execution. The “right to be heard before being
 3
     condemned to suffer grievous loss of any kind . . . is a principle basic to our society.”
 4
     Joint Anti–Fascist Comm. v. McGrath, 341 U.S. 123, 168 (1951) (Frankfurter, J.,
 5
     concurring). The only meaningful time that an inmate can challenge the method of
 6
     his own execution is before he is executed. “There is no redo.” Lopez v. Brewer, 680
 7
     F.3d 1084, 1092 (9th Cir. 2012) (Berzon, J., concurring in part and dissenting in
 8
     part from denial of rehearing en banc).
 9
              The Eighth Amendment’s ban on cruel and unusual punishment “must draw
10
     its meaning from the evolving standards of decency that mark the progress of a
11

12   maturing society.” Trop v. Dulles, 356 U.S. 86, 101 (1958). Without knowing

13   Nevada’s intended method for executing Floyd, it is impossible for him or this Court

14   to determine whether the method comports with evolving standards of decency.

15   Moreover, it is consistent with any standard of decency, whether evolving or not,

16   that the State inform Floyd and the citizens of Nevada how it intends to put him to
17   death.
18            B.    Fourteenth Amendment Due Process
19            The requested disclosure is also consistent with requirements of due process
20
     under the Fourteenth Amendment. The Due Process Clause protects individuals
21
     from deprivations of “life, liberty, or property, without due process of law.” U.S.
22
     Const. amend. XIV. A procedural due process violation “occurs when an official
23
     deprives an individual of a liberty or property interest without providing
24
     appropriate procedural protections. Liberty interests arise out of the Constitution
25

                                                  4
          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 5 of 13



 1   itself or ‘may arise from an expectation or interest created by state laws or policies.’”

 2   Atherton v. D.C. Off. of Mayor, 567 F.3d 672, 689 (D.C. Cir. 2009) (quoting
 3
     Wilkinson v. Austin, 545 U.S. 209, 221 (2005)). The method by which the state will
 4
     conduct an execution implicates a condemned inmate's life interest in avoiding
 5
     “unnecessary and wanton infliction of pain.” Gregg v. Georgia, 428 U.S. 153, 173
 6
     (1976). 1 Procedural due process in turn protects a condemned inmate's right not to
 7
     be executed in a manner that violates the Eighth Amendment. See Ohio Adult
 8
     Parole Authority v. Woodard, 523 US 272, 281 n.3 (1998) (“This substantive
 9
     constitutional prohibition [against cruel and unusual punishment] implicate[s] due
10
     process protections.”).
11

12         Because Floyd has a constitutionally cognizable interest in not being

13   executed inhumanely, the manner of his execution is subject to the requirements of

14   procedural due process. “For more than a century the central meaning of procedural

15   due process has been clear: ‘Parties whose rights are to be affected … must first be

16   notified.’” Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (quoting Baldwin v. Hale, 68
17

18
     1 A condemned inmate “maintains a residual life interest” in an execution being
19   conducted consistent with the requirements of the Constitution. Ohio Adult Parole
     Authority v. Woodard, 523 U.S. 272, 281 (1998); see also id. at 288 (O'Connor,
20   concurring in part and concurring in the judgment) (“A prisoner under a death
     sentence remains a living person and consequently has an interest in his life.”); id.
21
     at 291 (Stevens, J., concurring in part and dissenting in part) (“There is … no room
     for legitimate debate about whether a living person has a constitutionality protected
22
     interest in life. He obviously does.”). That interest is “separate from the life interest
23   already adjudicated in the inmate's conviction and sentence.” Id. at 281 n.3. Thus,
     for example, a condemned inmate cannot be “summarily executed by prison guards.”
24   Id. at 281.

25

                                                  5
           Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 6 of 13



 1   U.S. (1 Wall.) 223, 233 (1863)). Notice, however, is not an end to itself, but rather a

 2   means “to apprise the affected individual of, and permit adequate preparation for,
 3
     an impending ‘hearing,’” Memphis Light, Gas & Water Div. v. Craft, 436 US 1, 14
 4
     (1978), during which he has “an opportunity to present [his] objections,” Mullane v.
 5
     Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). See Cleveland Bd. of
 6
     Educ. v. Loudermill, 470 U.S. 532, 546 (1985) (“The opportunity to present reasons
 7
     … why proposed action should not be taken is a fundamental due process
 8
     requirement.”). “If the right to notice and a hearing is to serve its full purpose, then,
 9
     it is clear that it must be granted at a time when the deprivation can still be
10
     prevented.” Fuentes, 407 U.S. at 81.
11

12          In cases involving lethal injection protocols, at least three federal district

13   courts have held that a condemned inmate has a due process right to notice of at

14   least the method of execution. In re Ohio Execution Protocol Litigation, No. 2:11-cv-

15   1016, 2018 WL 6529145 at *10 (S.D. Ohio December 12, 2018) (describing right to

16   timely notice of method of execution as “correct application of the law”); First
17   Amend. Coal. of Arizona, Inc. v. Ryan, 188 F. Supp. 3d 940 (D. Ariz. 2016) (similar),
18
     aff'd in part, rev'd in part and remanded on other grounds, 938 F.3d 1069 (9th Cir.
19
     2019); Oken v. Sizer, 321 F. Supp. 2d 658, 665 (D. Md. 2004) (explaining that due
20
     process does not permit federal courts to “tak[e] [the state's] word that [an inmate's]
21
     rights will not be violated”). 2
22

23          2There is additional precedent that inmates facing the death penalty are
     entitled to notice when there has been a post-conviction change in method of
24   execution. See, e.g., Stewart v. LaGrand, 526 U.S. 115, 119 (1999); Vickers v.
25

                                                  6
          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 7 of 13



 1         C.     Fourteenth Amendment Equal Protection

 2         The State’s failure to provide Floyd with notice of the method of execution

 3   also violates his Fourteenth Amendment right to equal protection. The Equal

 4   Protection Clause commands that no State shall “deny to any person within its
 5   jurisdiction the equal protection of the laws.” U.S. Const. Amend. XIV, § 1. The
 6
     Supreme Court has stated that this language “embodies the general rule that States
 7
     must treat like cases alike.” Vacco v. Quill, 521 U.S. 793, 799 (1997). The states
 8
     cannot make distinctions which either burden a fundamental right, target a suspect
 9
     class, or intentionally treat one person differently from others similarly situated
10
     without any rational basis for the difference. Id.; see Village of Willowbrook v.
11
     Olech, 528 U.S. 562, 564 (2000) (per curiam) (holding that equal protection claims
12
     may be brought by a “class of one”). When the disparate treatment burdens a
13

14
     fundamental right, strict scrutiny applies. San Antonio Independent School District

15   v. Rodriguez, 411 U.S. 1 (1973).

16         The State is treating Floyd disparately in depriving him of his fundamental

17   right to notice of the manner in which the State intends to carry out his execution.

18   Since reinstatement of the death penalty by the United States Supreme Court

19   approximately 45 years ago, the State has traditionally had an execution protocol in
20

21   Stewart, 144 F.3d 613, 617 (9th Cir. 1998); Poland v. Stewart, 117 F.3d 1094, 1105
     (9th Cir. 1997); see also Sims v. Florida, 754 So.2d 657, 665 (Fla. 2000); DeShields
22   v. State, 534 A.2d 630, 639 n. 7 (Del. 1987); Wetzel v. Wiggins, 85 So.2d 469, 471
     (Miss. 1956); State v. Fitzpatrick, 684 P.2d 1112, 1113 (Mont. 1984); but cf., Beaty
23   v. Brewer, 649 F.3d 1071, 1074 (9th Cir. 2011) (substitution of one barbiturate for
     another did not present basis for stay of execution, where petitioner “failed to
24   provide any factual support for his claim,” and “failed to suggest any way in which
     the modified protocol is constitutionally objectionable.”).
25

                                                 7
          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 8 of 13



 1   effect that it intended to follow and did not withhold from the condemned inmates

 2   in carrying out imposed sentences of death. Of the twelve inmates executed by
 3
     Nevada since reinstatement, Floyd is aware of no one from whom the State kept
 4
     hidden its intended method of execution. Floyd demands equal treatment from the
 5
     State in this respect.
 6
                      III. APPLICATION OF LAW TO ZANE FLOYD
 7
           The State intends to kill Floyd in the very near future, and it is unknown
 8
     how the State plans to carry this out. Various reports in the media suggest the
 9
     Nevada Department of Corrections (NDOC) does not possess the three drugs
10
     required under its June 11, 2018 execution protocol for carrying out Floyd’s
11

12   execution. At the same time, Floyd is unaware of the State having any other drugs

13   (e.g., pentobarbital) acquired for purposes of carrying out an execution.

14         Thus, Floyd does not possess the most basic information regarding the State’s

15   intended method of execution and is not even assured that the intended method is

16   by lethal injection as opposed to some other means. Floyd does not know what the
17   State’s new proposed method of execution is; whether the new protocol calls for use
18
     of drugs different than those under the current protocol; if new drugs are to be used,
19
     the manufacturers of those drugs; if new drugs are to be used, how they will be
20
     administered, and in what sequence and dosages; whether there is a new written
21
     execution protocol for the proposed method; whether the new written execution
22
     protocol, if any, has been appropriately reviewed, approved by signature, and given
23
     an effective date; whether the new execution method was developed in conformance
24

25

                                                 8
          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 9 of 13



 1   with state law (e.g., whether the NDOC Director properly consulted with the State’s

 2   Chief Medical Officer in selecting the drug or combination of drugs to be used in the
 3
     execution, see Nev. Rev. Stat. § 176.355.2.b); and whether the new protocol provides
 4
     for the basic equipment, medical staff, staff training and other necessary safeguards
 5
     to reasonably ensure a humane and constitutional execution of Floyd.
 6
           The State is required to disclose at least the basic information regarding its
 7
     intended method of executing Floyd and cannot be permitted to effectively insulate
 8
     itself from judicial review. In re Ohio Execution Protocol Litigation, No. 2:11-cv-
 9
     1016, 2018 WL 1033486 (S.D. Ohio February 22, 2018); First Amendment Coalition
10
     of Arizona, 188 F. Supp. 3d 940. In the case of In re Ohio Execution Protocol
11

12   Litigation, the court addressed plaintiffs’ claim of a right to have notice of the

13   manner of execution including a right to notice of changes in Ohio’s method. The

14   magistrate judge looked to First Amendment Coalition of Arizona, noting that the

15   Arizona court observed that death row inmates have an interest in predictability of

16   method of execution which “must be weighed against the State's interest in
17   flexibility.” In re Ohio Execution Protocol Litigation, 2018 WL 1033486, at *24
18
     (quoting First Amendment Coalition of Arizona, 188 F. Supp. 3d at 953). The Ryan
19
     court further recognized that “[i]n some cases, the State's change to an inmate's
20
     execution method may be so significant, so near the date of execution, and so
21
     unsupported by state interests, that it denies the inmate the process he is due in
22
     order to raise an Eighth Amendment challenge.” Id. Considering this precedent, the
23
     magistrate judge agreed “with the Ryan court that Plaintiffs are entitled to
24

25

                                                  9
          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 10 of 13



 1   sufficient notice of changes in Ohio's method of execution to permit them to litigate

 2   such changes as threaten their Eighth Amendment rights,” In re Ohio Execution
 3
     Protocol Litigation, 2018 WL 1033486 at *24, although it rejected plaintiffs’ claim
 4
     that Ohio’s execution protocol was unconstitutional for failing to provide a “firm
 5
     deadline for any variations on the [p]rotocol,” id. The district court adopted the
 6
     magistrate judge’s analysis and ruling on this issue. In re Ohio Execution Protocol
 7
     Litigation, 2018 WL 6529145 at *10.
 8
           A different federal district court ruled similarly in Oken, 321 F. Supp. 2d at
 9
     665. There, the court recognized that judicial review of a state's method of execution
10
     is only possible with disclosure of the protocol: “Obviously, the fact of court review of
11

12   the protocols presupposes their production.” Id. at 664. The court found the right to

13   disclosure of the information was premised on the right of due process:

14                Fundamental fairness, if not due process, requires that
                  the execution protocol that will regulate an inmate's
15
                  death be forwarded to him in prompt and timely fashion.
                  While the Court has located no cases specifically
                  establishing a right of production, it is clear that in
16                innumerable death penalty cases the execution protocols
                  have been examined by courts for their compliance with
17                constitutional requirements. See, e.g., Nelson, 124 S. Ct.
                  2117; In re Williams, 359 F.3d 811 (6th Cir. 2004); Poland
18                v. Stewart, 117 F.3d 1094 (9th Cir. 1997); Campbell v.
                  Wood, 18 F.3d 662 (9th Cir. 1994); Cooper v. Rimmer,
19                2004 WL 231325 (N.D.Cal. 2004), aff'd, 358 F.3d 655; Cal.
                  First Amendment Coalition v. Woodford, 2000 WL
                  33173913 (N.D.Cal. 2000), aff'd, 299 F.3d 868; Jones v.
20                McAndrew, 996 F.Supp. 1439 (N.D.Fl. 1998); LaGrand v.
                  Lewis, 883 F.Supp. 469 (D.Ariz. 1995). Obviously, the fact
21                of court review of the protocols presupposes their
                  production.
22
                  Due process requires nothing less—an opportunity to
23                receive notice of how one's rights will be affected and
                  opportunity to respond and be heard. Cf. Mullane v.
                  Central Hanover Bank, 339 U.S. 306, 314 (1950).
24

25

                                                 10
           Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 11 of 13



 1   Id. at 664–65 (footnote and additional citations omitted). The court then ruled that
 2   the plaintiff was “entitled to show—or at least to attempt to show—how his rights
 3
     have been affected by the changes in the Execution Protocol.” Id. at 665.
 4
            The reasoning of the federal district courts in In Re Ohio Litigation, Ryan,
 5
     and Oken is apposite to the case at hand. If anything, the circumstances presented
 6
     in Nevada are even more dire because the State has a recent history of approving
 7
     lethal injection procedures that are experimental, having never before been used in
 8
     carrying out an execution. The last two execution protocols (both three-drug
 9
     procedures) approved by signature of the Director of the Nevada Department of
10
     Corrections have provided for an unprecedented use of a paralytic agent as the
11

12   final, killing drug. This presents a dangerous, untried, and untested method of

13   execution, as borne out by the findings made by the only state court to rule on the

14   merits of an Eighth Amendment challenge to the three-drug procedure. See Exhibit

15   7 to Complaint for Injunctive and Declaratory Relief Due to Proposed Method of

16   Execution Pursuant to 42 U.S.C. § 1983 (decision by the Eighth Judicial District
17   Court for the State of Nevada holding that Nevada’s proposed use of the paralytic
18
     cisatracurium as the third and final drug in conducting a lethal injection execution
19
     presented an unconstitutional “substantial risk of serious harm” and “an objectively
20
     intolerable risk of harm” under the Eighth Amendment). 3
21
     ///
22

23

24          3Rev’d on procedural grounds, Nevada Dep’t of Corr. v. Eighth Judicial
     District Court (Dozier), 134 Nev. 1014, 417 P.3d 1117 (2018) (unpublished).
25

                                                11
         Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 12 of 13



 1                                   IV. CONCLUSION

 2         Accordingly, for all of the above reasons, Plaintiff Zane Floyd respectfully
 3
     requests this Court grant his motion and enter an order requiring Defendants to
 4
     disclose information on the method of execution intended to be used during the
 5
     week commencing June 7, 2021.
 6
           DATED this 16th day of April, 2021.
 7

 8                                                   Respectfully submitted
                                                     RENE L. VALLADARES
 9                                                   Federal Public Defender

10                                                   /s/ David Anthony
                                                     DAVID ANTHONY
11                                                   Assistant Federal Public Defender

12                                                   /s/ Brad D. Levenson
                                                     BRAD D. LEVENSON
13
                                                     Assistant Federal Public Defender
14
                                                     /s/ Timothy R. Payne
15                                                   TIMOTHY R. PAYNE
                                                     Assistant Federal Public Defender
16

17

18

19

20

21

22

23

24

25

                                                12
          Case 3:21-cv-00176-MMD-CLB Document 7 Filed 04/16/21 Page 13 of 13



 1
                                CERTIFICATE OF SERVICE
 2
            In accordance with LR IC 4-1(c) of the Local Rules of Practice, the
 3
     undersigned hereby certifies that on the 16th day of April, 2021, a true and correct
 4

 5   copy of the foregoing PLAINTIFF’S MOTION FOR DISCLOSURE OF METHOD

 6   OF EXECUTION was filed electronically with the CM/ECF electronic filing system

 7   and was sent via email, addressed to counsel as follows:

 8   D. Randall Gilmer
     Chief Deputy Attorney General
 9   Office of the Nevada Attorney General
     Public Safety Division
10   555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
11
     Phone: 702.486.3427
12
     Fax: 702.486.3773
     drgilmer@ag.nv.gov
13

14                                                  /s/ Sara Jelinek
                                                    An Employee of the Federal Public
15                                                  Defenders Office, District of Nevada

16

17

18

19

20

21

22

23

24

25

                                               13
